Citation Nr: 1626711	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to the low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.  

In December2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2015, the Board remanded the case for further development. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  

The Veteran contends that his low back disability is due to an injury he sustained during an in-service diving demonstration.  At the December 2013 hearing, the Veteran testified that he continued to experience low back pain for the remainder of his active duty service following the in-service injury.  He explained that he was unable to perform his service duties due to his back injury, and was eventually placed on mess duty at the rifle range.  He testified that he continued to have low back pain following service, and self-medicated to relieve the symptoms.  He explained that his post-service occupation was in the maintenance field and was mostly janitorial cleaning, which did not usually involve extremely heavy lifting.  The Veteran also testified that he sustained no injury of his back after active duty service.

Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the May 2015 Board remand, the Board noted that the Veteran injured his back in a September 1978 diving accident, which resulted in a muscle strain.  The Board also noted the extended treatment for low back pain from September 1978 to November 1978.  The Board found the December 2008 VA examination report and April 2009 addendum opinion inadequate because the examiner did not consider the Veteran's lay statements of record and the extended treatment he received for his low back pain during service.  The Board directed that the Veteran be afforded another VA examination to determine the nature and etiology of all low back disorders present during the period of the claim.  As discussed below, the Board finds the September 2015 VA medical opinion inadequate for adjudicative purposes.  

Pursuant to the May 2015 Board remand, the Veteran was afforded a VA examination in September 2015.  The examiner noted an earlier diagnosis of degenerative disc disease.  The examiner also noted that during service the Veteran complained of low back pain for six weeks after the injury, and was followed regularly for seven weeks.  The examiner opined that the Veteran's low back disability was less likely than not related to the in-service injury.  In support of the opinion the examiner highlighted that the injury occurred more than 35 years ago, and expressed agreement with the December 2008 VA examination report and the April 2009 VA addendum opinion.  

Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran provided testimony regarding his symptoms since service, and his post-service occupational duties.  The VA examiner did not consider all of the Veteran's lay statements of record in formulating the opinion.  Specifically, the examiner failed to address the Veteran's contention that he continued to experience low back pain following the in-service injury, and did not sustain an injury of his back after service.  The examiner also did not consider his statements that his post-service occupational duties involved janitorial cleaning which did not usually involve extremely heavy lifting.  Therefore, the Board finds the September 2015 VA opinion to be inadequate for adjudicative purposes and the claim must be remanded for a supplemental opinion to address the etiology of his low back disability.  

Regarding the psychiatric disability claim, the Veteran asserted that his psychiatric disability was related, at least in part, to his low back disability.  Thus, the claim for service connection for a psychiatric disability is inextricably intertwined with the low back disability claim, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include any more recent VA treatment records.  

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician who has not provided a prior opinion in this case and has sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.   

The physician should be requested to provide an opinion with respect to each low back disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The physician must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's lay statements to the effect that he has had chronic low back pain since the service injury, has not injured his back since his discharge from service, and that his post-service occupational duties involved janitorial cleaning which did not usually involve extremely heavy lifting.  For purposes of the opinion(s), the physician should assume that the Veteran is credible.

The rationale for all opinions expressed should also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




